UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2010 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 001-31617 72-0679819 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification Number) 2000 W. Sam Houston Pkwy. S., Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 Former Name or Former Address, if Changed Since Last Report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders was held on August 4, 2010.Matters voted on at the meeting consisted of: 1. For the election of directors, all nominees were approved.The results were as follows: Nominee For Withheld Thomas N. Amonett 32,221,518 721,334 Stephen J. Cannon 32,371,713 571,139 William E. Chiles 482,286 Michael A. Flick 707,519 Ian A. Godden 32,492,052 450,800 Thomas C. Knudson 32,458,515 484,337 John M. May 2,161,800 Bruce H. Stover Ken C. Tamblyn 570,469 William P. Wyatt 2. Proposal to approve Amendment No. 1 to the Company’s 2007 Long Term Incentive Plan.The results were as follows: For Against Abstain Broker No-Vote 0 3. Proposal to approve and ratify the selection of KPMG LLP as the Company’s independent auditors for the fiscal year ending March 31, 2011.The results were as follows: For Against Abstain Broker No-Vote 679,468 5,805 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 9, 2010 BRISTOW GROUP INC. (Registrant) By: /S/ Randall A. Stafford Randall A. Stafford Vice President, General Counsel and Corporate Secretary
